DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a display assembly, comprising: a light source configured to emit illumination light; a reflective spatial light modulator configured to receive the illumination light and reflect at least a portion of the illumination light; and a grating positioned to: redirect the illumination light output from the light source toward the reflective spatial light modulator; receive at least a portion of the reflected light from the reflective spatial light modulator; redirect first light having a first polarization toward the light source; and transmit second light having a second 
Regarding claim 1, Sharlin et al (U.S. PGPUB No. 2020/0209667) teaches a display assembly (Fig 3B, 302), comprising: a light source (300)configured to emit illumination light (4p); a reflective spatial light modulator (106) configured to receive the illumination light (324) and reflect at least a portion of the illumination light (326); and a grating (20) positioned to: redirect the illumination light output (4P) from the light source (300) toward the reflective spatial light modulator (324); receive at least a portion of the reflected light from the reflective spatial light modulator (326).
However, Sharlin et al, does not teach or suggest, the specific limitations of “a grating positioned to redirect first light having a first polarization toward the light source; and transmit second light having a second polarization orthogonal to the first polarization through the grating” nor would it have been obvious to do so in combination.
Claims 2-10 are also allowable for depending on claim 1. 

Claim 11 recites a method, comprising: receiving illumination light at a grating; redirecting, with the grating, the illumination light toward a reflective spatial light modulator; receiving, at the reflective spatial light modulator, the illumination light redirected by the grating; providing, by the reflective spatial light modulator, first light having a first polarization and second light having a second polarization that is orthogonal to the first polarization; receiving the first light and the second light at the grating; directing, with the grating, the first light toward a first direction; and directing, with the grating, the second light toward a second direction that is different from the first direction. None of the prior art of record alone or in combination discloses the claimed invention.
Regarding claim 11, Sharlin et al (U.S. PGPUB No. 2020/0209667) teaches a method, comprising: receiving illumination light (Fig 3B, 4P) at a grating (20); redirecting, with the 
However, Sharlin et al, does not teach or suggest, the specific limitations of “a first light having a first polarization and second light having a second polarization that is orthogonal to the first polarization; receiving the first light and the second light at the grating; directing, with the grating, the first light toward a first direction; and directing, with the grating, the second light toward a second direction that is different from the first direction” nor would it have been obvious to do so in combination.
Claims 12-20 are also allowable for depending on claim 11. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        2/26/2022